IN THE SUPREME COURT OF TEXAS

                                 No. 09-0161

 IN RE  MERRILL LYNCH & CO., INC. AND MERRILL LYNCH, PIERCE, FENNER & SMITH
                                INCORPORATED

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' renewed motion for temporary relief, filed  April  22,
2010, is granted.  All  trial  court  proceedings  in  Cause  No.  07-12430,
styled MetroPCS Communications, Inc. and MetroPCS Wireless, Inc. v.  Merrill
Lynch & Co., Inc., and Merrill Lynch, Pierce, Fenner & Smith,  Incorporated,
in the 116th District Court of Dallas  County,  Texas,  are  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 13, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk